Citation Nr: 0204146	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  00-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  That decision denied an increased 
rating for PTSD.

A hearing was scheduled before a Member of the Board to be 
held at the RO in September 2001.  The veteran failed to 
appear and did not ask that the hearing be rescheduled.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.21, 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for an increased rating for PTSD and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the VA examination reports 
from June 1999 and July 2000 and VA treatment records from 
March and May 1999.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to an increased rating for PTSD.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran filed a claim for service connection for PTSD in 
January 1997.  Service connection was granted for PTSD in a 
May 1998 decision.  An initial disability rating of 50 
percent was assigned.

A March 3, 1999 VA treatment note indicated that the veteran 
was referred by the emergency room staff.  He was complaining 
of overwhelming work stress due to his supervisor's 
harassment.  The veteran did not indicate that he had any 
homicidal ideations, but he was afraid that he could not 
guarantee that he would be able to control his temper or his 
actions.  On examination the veteran's affect was dysphoric.  
His thought process was linear and goal directed.  He denied 
suicidal ideation, but had fleeting homicidal ideations.  The 
veteran was diagnosed with PTSD and given a Global Assessment 
of Functioning Scale (GAF) of 60.  The treatment note also 
indicated that job related stress appeared to have disrupted 
the veteran's sleep pattern and exacerbated his PTSD 
symptoms.  The note stated that, due to the veteran's 
inability to contract for safety while at work, a five-day 
sick leave was warranted.

A March 8, 1999 VA treatment note indicated that the veteran 
gave a history of multiple symptoms suggestive of PTSD, 
including recurrent and intrusive recollections and 
nightmares of combat stressors, feelings of detachment, 
irritability, insomnia, and hypervigilance, as well as 
multiple vegetative signs of depression.  He had been 
receiving psychiatric treatment on an outpatient basis and 
counseling at the Vet Center.  On examination the veteran's 
mood was depressed and irritable.  He was assessed with PTSD, 
major depressive episode.  In May 1999 he reported he was 
doing much better and that medication was helping.  He was 
doing well in a job retraining program.  He denied 
significant problems with sleep, his mood was good and his 
affect was euthymic.

A June 1999 VA fee basis examination report indicated that 
the veteran reported he had recently lost his job and he 
appeared with very significant stress due to his 
unemployment.  He reported that he experienced flashbacks and 
intrusive thoughts of Vietnam.  He also reported problems 
sleeping and eating disturbances.  He reported good self-
esteem and had no problems communicating with people.  He was 
divorced, lived alone, went to church weekly and had limited 
interaction with a son, seeing him approximately once a year.  
The examiner noted that he did not review the veteran's 
medical records.  On examination the veteran was 
appropriately and casually groomed and dressed.  His mood was 
mildly rebellious and angry.  His affect was in the normal 
range.  Speech was normal, and he denied suicidal and 
homicidal ideation.  The veteran was alert and oriented times 
four.  The veteran was diagnosed with PTSD in remission and 
assigned a GAF of 65.  The examiner noted that the veteran 
could work effectively with others and had no impairment in 
his ability to relate and interact with supervisors, 
coworkers or the public.  The examiner indicated that the 
veteran was capable of managing his own funds.

A July 2000 VA fee basis examination report indicated that 
the veteran reported recurrent and distressing recollections 
of events in Vietnam.  He indicated that he had had 
nightmares since Vietnam.  The veteran reported that he had 
flashbacks and panic attacks; he had had panic attacks twice 
in the last month.  He avoided thoughts and activities 
reminding him of the traumatic events, had markedly 
diminished interest and participation in activities and 
indicated that he felt detached and estranged from others.  
He stated that he had problems sleeping.  He described 
irritability, outbursts of anger, hypervigilance and 
paranoia.  He indicated that he was unhappy all of the time.  
He reported he had no friends and spent his days listening to 
the radio or watching television.  He last worked one or two 
years ago because "They fired all the Vietnam veterans," 
and he stated he had not worked since then because of PTSD 
and "I can't walk."  

On examination the veteran was clean, neat, pleasant and 
relaxed.  He appeared depressed and his affect was very 
constricted.  He denied suicidal or homicidal ideation.  
There was retardation of speech but speech was fluent and 
without pressure.  The veteran was alert and oriented to 
person, place, time and purpose.  His recent memory was 
impaired.  Remote memory was grossly intact.  Immediate 
recall was impaired.  There was no impairment of thought 
process or communication, no inappropriate behavior and no 
obsessive or ritualistic behavior.  Judgment and insight were 
fair.  He was diagnosed with chronic PTSD and assigned a GAF 
of 58.  The examiner indicated that the veteran was competent 
to handle his financial affairs in his own best interests.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support assignment of 
a rating higher than 50 percent for PTSD.  The reasons 
follow.

The evidence reveals that although the veteran suffers from 
depression, there is no indication that his depression 
affects his ability to function independently, appropriately 
and effectively.  He denies suicidal ideations and there is 
no evidence on the record suggesting that the veteran has 
obsessional rituals that interfere with routine activities.  
The veteran's speech was most recently noted as fluent and 
without pressure, although it was retarded.  The June 1999 VA 
examination report indicated that the veteran was 
appropriately and casually groomed and dressed.  The Board 
finds that such symptoms establish that the veteran is no 
more than 50 percent disabling since he does not more nearly 
meet the symptom criteria for the higher rating under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Although he does have 
difficulty maintaining relationships, inability to establish 
and maintain effective relationships is only one of many of 
the criteria for a 70 percent rating, and almost all the 
symptoms reported on his compensation examinations and 
clinical notes are much more nearly consistent with the 
criteria for a 50 percent rating.

This determination is supported by GAF scores between 58 and 
65.  Although the GAF scores do not fit neatly into the 
rating criteria, the GAF score is evidence, the importance of 
which the Court has noted, in evaluating mental disorders.  
See Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994). (DSM-IV).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See DSM-IV.  The July 2000 VA examiner assigned the veteran a 
GAF of 58, which reflects moderate symptoms, which are 
indicative of no more than a 50 percent disability rating.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran's representative contends that the veteran should 
be given a new psychiatric examination to determine whether 
the veteran is competent to manage his financial affairs and 
whether he is able to work on a daily basis.  The Board notes 
that the June 1999 VA examination report indicated that the 
veteran could work with others and had no impairment in his 
ability to relate and interact with supervisors, coworkers or 
the public.  In addition, both the June 1999 and July 2000 VA 
examination reports noted that the veteran was competent to 
handle his own funds.  In addition, the Board notes the May 
1999 VA treatment note that indicated that the veteran was 
doing well in a job retraining program and reported doing 
much better with medication.  Accordingly, the Board finds 
that there is no indication that the two VA examinations were 
inadequate for ratings purposes and there is no need to 
remand the issue for another VA examination.  See 38 C.F.R. 
§ 4.2 (2001).

The veteran's representative also contends that he is 
unemployable as a result of his PTSD and should be considered 
totally disabled under 38 C.F.R. § 4.16.  The Board notes 
that entitlement to total disability compensation based on 
individual unemployability (TDIU) was denied by the RO in an 
August 2000 rating decision.  The veteran did not appeal this 
decision and, as the issue is separate from the issue of an 
increased rating for PTSD, it is not before the Board at this 
time.  If the veteran wishes to reopen a clim of entitlement 
to TDIU, he should so inform the RO.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  The evidence of record does not reflect marked 
interference with employment solely because of PTSD.  The 
Board also notes that his current rating contemplates a 
substantial degree of industrial impairment, and there is no 
reason to believe that the rating schedule does not 
adequately compensate the veteran for the impairment.  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

Entitlement to an increased rating for PTSD, currently rated 
as 50 percent disabling, is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

